NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE SHARED MEMORY GRAPHICS LLC,
Petitioner. '
Misce1laneous Docket No. 978
On Petition for Writ of Mandamus to the United States
District Court for the Northern District of Ca1ifornia in
case no. 10-CV-2475, Judge Maxine M. Chesney.
ON MOTION
ORDER
Nintendo of America Inc. and Nintendo Co. Ltd. move
for a 45-day extension of time, until May 26, 2011, to file
their response to Shared Mernory Graphics LLC’s petition
for a writ of mandamus.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted in part. Nintendo’s response is
due no later than Apri1 25, 2011. No further extensions

IN RE SHA_RED MEMORY GRAPHICS
APR 05 2011
Date
cc: Arthur Go11Witzer, III, Esq.
Darin J. G1asser, Esq.
Grant E. Kinse1, Esq.
LeWis V. Popovski, Esq.
s21
2
FoR THE CoURT
lsi Jan Horba1y
J an Horba1y
C1erk
-FlLED
us con
W‘é‘*DF?4’it"<5E*ct°n’°“
APR 05 2011
.|AI1‘l9RBAL¥
GLE|l£